Citation Nr: 0635716	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  96-13 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a brain disability, to 
include aggravation of congenital malformation and hemorrhage 
of the pons.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active service from May 1980 to September 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which denied service connection 
for a brain disability, to include aggravation of congenital 
malformation and hemorrhage of the pons.

The veteran testified in a hearing before a VA decision 
review officer in September 1999.

The Board previously remanded this matter in December 2000 
and December 2003.


FINDINGS OF FACT

1.  A congenital malformation of the pons existed prior to 
active service and was not aggravated by service.

2.  There is no medical nexus between a hemorrhage of the 
pons and active duty service.  

CONCLUSION OF LAW

A brain disability, to include congenital malformation and 
hemorrhage of the pons, was not incurred in or aggravated by 
active service and was not proximately caused by a service-
connected disability. 38 U.S.C.A. §§ 1112, 1113, 1131, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002). 
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed. See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits. Pelegrini v. Principi, 17 Vet. App. 412 (2004). 
However, because the VCAA was enacted after the initial 
adjudication of this claim by the RO, it was impossible to 
provide notice of the VCAA prior to the initial adjudication 
in this case. Nevertheless, the RO did provide the veteran 
with notice of the VCAA in October 2001, prior to 
readjudicating the claim in an October 2002 supplemental 
statement of the case (SSOC).  For the reasons specified 
below, the Board finds that the failure to comply with timing 
requirements was harmless error.

First, while the notice provided to the veteran was not given 
prior to the  RO's initial adjudication of the claim,  the 
veteran received notice prior to the transfer and 
certification of this case to the Board.  The content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b). After the notice was 
provided, the case was readjudicated in SSOCs provided to the 
veteran, and he has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices. Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case. VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim. 

In this case, the October 2001 VCAA letter advised the 
veteran of his need to identify or submit evidence and 
advised the veteran of what evidence VA had in its 
possession.  This notice also informed him that VA would 
attempt to obtain any evidence reasonably identified by him. 
The RO  also requested that the veteran send VA any 
information he may have pertinent to his claims on appeal.

Regarding the duty to assist, RO has made reasonable efforts 
to assist the veteran in the development of this claim.  The 
evidence obtained and associated with the claims file 
includes service medical records and post-service private and 
VA medical records.  The veteran has been afforded several VA 
examinations, during which medical opinions were obtained.  
The veteran has not alleged that any relevant evidence 
remains outstanding.  The Board therefore finds that the duty 
to assist has been satisfied.

II.  Analysis of Claim

The veteran is seeking service connection for a brain 
disability, to include aggravation of congenital malformation 
and hemorrhage of the pons.  The veteran asserts that a 
congenital malformation of the pons was aggravated as a 
result of a jaw fracture he suffered during service.   

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).  Service connection may be presumed for certain 
conditions, including  brain hemorrhage, if manifested to a 
compensable degree within one year of 

separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be awarded for a disability, which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered party of the original 
condition.  Id. 

Congenital or developmental defects are not considered 
diseases or injuries under the law.  38 C.F.R. § 3.303 (c) 
(2006).  Service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence as a whole shows that the manifestations of 
the disease in service constituted "aggravation" of the 
disease within the meaning of applicable VA regulations.  
VAOPGCREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306 
(2006).  With regard to congenital or developmental defects, 
service connection may not be granted for a defect, although 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  VAOGCPREC 82-90 (July 18, 1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition under 
section 1111 for conditions not noted at entrance into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGREC 3-03 (July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation, may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Whether a current disability had its onset during service is 
a medical issue in the province of individuals qualified to 
opine on etiology of a disease by virtue of training, 
education, or other specialized knowledge.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the service medical records reveals no findings 
or diagnoses of malformation or hemorrhage of the pons.  
These records reflect that the veteran complained of jaw pain 
in April 1981 after reportedly being kicked in the face.  Jaw 
swelling and tenderness was noted.  In June 1981, the veteran 
again complained of jaw pain and was diagnosed with a 
fractured mandible.  

As the Board notes below, the medical evidence establishes 
that the veteran's malformation of the pons is congenital in 
nature.  The veteran's treating physicians have opined that 
malformation of the pons is most likely a congenital 
condition.  Therefore, while the service medical records make 
no mention of this congenital condition, the presumption of 
sound condition is rebutted by clear and unmistakable 
evidence that congenital malformation of the pons preexisted 
service. 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).
    
The post-service VA and private medical records contain no 
evidence that a brain hemorrhage manifested within one year 
of separation.  Medical records show that a large cyst on the 
pons was diagnosed in July 1989, following the veteran's 
complaints of double vision, numbness in the left side of the 
body, incoordination and difficulty walking.  The veteran was 
noted to have neurological deficits secondary to the 
arteriovenous malformation, as well as intermittent problems 
with headaches and psychiatric symptoms.   Private medical 
records dated in May 1990 reflect diagnoses of pontine 
hemorrhagic cyst and cryptic arteriovenous malformation of 
pons.  These private medical reports show that the veteran 
underwent three craniotomy procedures in 1990 and one in 
1994.  A November 2002 VA outpatient urgent care report 
reflects that the veteran's report of severe ataxia 
difficulty waking and standing, and hand tremors. This 
records reflects an assessment of status post arteriovenous 
malformation repairs with cerebellar damage and mild 
hemiplegia. 

The veteran had VA examinations in 1997 and 2006.  A 
September 1997 VA opinion reflects an opinion that congenital 
arteriovenous malformation is not related to the broken jaw 
the veteran sustained during service.  In that report, the 
examiner noted consultation with the chief of dental 
services, a general surgeon and two internists and stated 
that all were of the opinion that there was no aggravation of 
the veteran's condition.

The veteran was afforded a VA neurological examination in 
June 2006.  The VA physician noted review of the claims file.  
The veteran's history of a jaw fracture and craniotomy was 
noted.  The examiner noted poor sitting and standing balance 
and motor and sensory deficits in both upper extremities with 
more lateralization to the left.   The impression was 
significant neurologic deficits related to continued residual 
Pontin dysfunction.  The examiner concluded that there is no 
relationship between the reported trauma to the jaw during 
military service and the presence of and rupture of the 
arteriovenous malformation.  

The veteran has submitted several statements from private 
physicians who treated him for the claimed conditions.  In a 
February 1997 letter, one of these physicians, Dr. Grady, 
stated that the veteran had a tangle of abnormal capillaries 
in the brainstem that had required surgical treatment.  Dr. 
Grady opined that cavernous malformations are most likely 
congenital in origin.  He stated that the critical location 
of the cavernous malformation in the veteran's brain caused 
it to become symptomatic when it hemorrhaged.  He did not 
relate the hemorrhage to any incident of service.

In a letter dated in March 1997, another of the veteran's 
private physicians, Dr. Lang, stated that the veteran had a 
venous angioma of the upper pons and a hemorrhage in the 
pons.  This physician stated that this was likely a 
congenital lesion which ultimately bled and caused the 
veteran's symptoms.  Dr. Lang noted that the veteran had been 
struck in the jaw approximately 10 years prior to his 
surgery.  He opined that, while the trauma did not cause the 
bleeding 10 years later, it is possible that a head injury 
could aggravate the condition and be much more dangerous in 
an individual with the veteran's condition.

In a September 1997 letter, another private physician, Dr. 
Wurst, stated that the veteran suffered cerebral hemorrhage 
that was caused by a congenital vascular malformation.  Dr. 
Wurst opined that the in-service trauma to the jaw could not 
have caused the bleeding which occurred 10 years later but 
stated that any head injury could aggravate such a congenital 
condition and would represent a danger to any person with a 
congenital vascular malformation.  A statement submitted by 
another physician,  Dr. Price, dated in September 1997 
reflects an opinion that the veteran's 1981 jaw fracture may 
have contributed to his present condition.

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  The 
credibility and weight to be assigned to these opinions are 
within the province of the Board as adjudicators. Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one physician's opinion than another's depending 
on factors such as the reasoning employed by the physicians 
and whether or not (and the extent to which) they reviewed 
prior clinical records and other evidence. Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board accords greater weight to the 
opinions of the VA physicians than those of the veteran's 
private physicians.  The Board finds that the opinions are 
more probative of the issues under consideration because 
these physicians based their opinions upon a complete review 
of the veteran's claims file and provided a detailed 
rationale for their findings.  In contrast, the private 
physicians did not review the entire claims file.  
Additionally, none of the veteran's private physicians have 
conclusively stated that a hemorrhage or aggravation of the 
congenital malformation of the pons was caused by an in-
service injury or related to a service-connected condition 
but rather indicate that it was a possibility.    

As noted previously, service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of 
applicable VA regulations.  Service connection may also be 
established on a secondary basis for disability, which is 
proximately due to, or the result of, a service-connected 
disease or injury.  The evidence in this case does not show 
that a brain disability was incurred during or aggravated by 
service.  Nor does the evidence show that a brain disability 
is proximately related to a service-connected disability. 

The Board concludes that there is a preponderance of the 
evidence against the veteran's claim for service connection 
for a brain disability.  The medical evidence shows that the 
arteriovenous malformation is congenital in nature.  
Furthermore,   the competent medical evidence of record fails 
to establish either that the veteran's congenital 
malformation of the pons was aggravated by service of that a 
hemorrhage of the pons was caused by a service-connected 
disability.  The Board has considered the applicability of 
reasonable doubt.  However, as the evidence is not in 
relative equipoise, the veteran may not be afforded the 
benefit of the doubt. 


ORDER

Service connection for a brain disability, to include 
aggravation of congenital malformation and hemorrhage of the 
pons, is denied.  
 

___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


